            Case 1:18-cv-11176-VEC Document 83
                                            82 Filed 10/02/20 Page 1 of 2



O’Melveny & Myers LLP                T: +1 949 823 6900                                                        File Number: 0870450-00014
610 Newport Center Drive             F: +1 949 823 6994
17ᵗʰ Floor                           omm.com
Newport Beach, CA 92660-6429




October 2, 2020
                         MEMO ENDORSED                                                                         Danielle N. Oakley
                                                                                                               D: +1 949 823 7921
                                                                                                               doakley@omm.com
VIA ECF
                                                                                                          USDC SDNY
The Honorable Valerie E. Caproni                                                                          DOCUMENT
Thurgood Marshall United States Courthouse                                                                ELECTRONICALLY FILED
Courtroom 443                                                                                             DOC #:
40 Foley Square                                                                                           DATE FILED: 10/2/2020
New York, NY 10007

Re:       Perks v. TD Bank, N.A., No. 18-CV-11176 (VEC)

Dear Judge Caproni:

Defendant TD Bank, N.A. and Plaintiffs Mary Jennifer Perks and Maria Navarro-Reyes
(collectively, the “Parties”) write jointly to request a brief stay of current pretrial deadlines
pending private mediation of Plaintiffs’ claims, which the Parties have scheduled on November
20, 2020 before Eric D. Green, a well-respected neutral with significant national experience in
resolving class actions.

For the past several months, Plaintiffs and Defendant TD Bank have been engaged in ongoing
discovery in this action, and have made progress in exchanging documents and data, written
discovery and depositions. Specifically, Defendant has produced certain putative class-wide
transactional data; Defendant has begun its ESI production, having already produced nearly
20,000 pages of documents; Plaintiffs have taken the first part of a Rule 30(b)(6) deposition,
with three further depositions scheduled in October, including the remainder of the Rule 30(b)(6)
deposition; and Defendant has taken the deposition of Plaintiff Mary Perks, with the deposition
of Plaintiff Navarro-Reyes scheduled in October.

According to the Court’s April 17, 2020 Civil Case Management Plan and Scheduling Order, the
current fact discovery deadline is October 19, 2020, the Parties pretrial conference is scheduled
for October 23, 2020, and expert discovery related to class certification is set to be completed
by December 3, 2020. On October 1, the Court ordered the Parties to meet and confer by
October 8 regarding an extension to the current discovery deadlines to allow for the completion
of discovery. (Dkt. No. 81.)

The Parties believe that a mediation at this point in the proceedings will allow the Parties to
explore effectively whether a negotiated resolution is possible, whereas it may be less likely to
be successful as the case proceeds further towards summary judgment and class certification.
However, in a class action of this size, preparing for mediation is itself a significant undertaking
that will require a time-consuming analysis of a large amount of transactional data—by both
Parties’ experts—and the submission of detailed mediation briefs. Therefore, the Parties believe


                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
                  Case 1:18-cv-11176-VEC Document 83
                                                  82 Filed 10/02/20 Page 2 of 2




         that a stay is necessary now to allow the Parties to focus their resources on preparation for the
         mediation. The Parties do not seek to delay this case and will continue to complete document
         productions notwithstanding the proposed stay, including Defendant’s ESI production, which
         Defendant anticipates completing in October.

         Within two weeks of the November 20 mediation, the Parties will inform the Court as to whether
         mediation was successful. If the case has not been resolved at that time, the Parties agree to
         propose new case deadlines to address promptly any remaining fact discovery, as well as
         expert discovery, class certification, and dispositive motion deadlines.

         Thank you very much for your consideration.

         Respectfully submitted,

          /s/ Danielle N. Oakley                               /s/ Jeffrey D. Kaliel
         Danielle N. Oakley                                   Jeffrey D. Kaliel
         O’MELVENY & MYERS LLP                                Sophia Gold
         610 Newport Center Drive, 17th Floor                 KALIEL PLLC
         Newport Beach, California 92660                      1875 Connecticut Ave., NW, 10th Floor
         (949) 823-6900                                       Washington, D.C. 20009
         doakley@omm.com                                      Telephone: (202) 350-4783
                                                              jkaliel@kalielpllc.com
         Allen W. Burton                                      sgold@kalielpllc.com
         O’MELVENY & MYERS LLP
         7 Times Square                                       James J. Bilsborrow
         New York, NY 10036                                   WEITZ & LUXENBERG, P.C.
         (212) 326-2000                                       700 Broadway
         aburton@omm.com                                      New York, New York 10003
                                                              Telephone: (212) 558-5500
         Attorneys for Defendant                              jbilsborrow@weitzlux.com

                                                              Jeff Ostrow
                                                              Jonathan M. Streisfeld
                                                              KOPELOWITZ OSTROW
Application GRANTED. The discovery deadlines and              FERGUSON WEISELBERG GILBERT
the October 23, 2020 pretrial conference are adjourned        One W. Las Olas Blvd., Suite 500
sine die. Not later than December 4, 2020, the parties        Fort Lauderdale, Florida 33301
                                                              Telephone: (954) 525-4100
must file a joint letter updating the Court on the
                                                              ostrow@kolawyers.com
outcome of mediation.                                         streisfeld@kolawyers.com

                                                              Lynn A. Toops
                                                              COHEN & MALAD, LLP
 SO ORDERED.                                                  One Indiana Square, Suite 1400
                                                              Indianapolis, IN 46204
                                                              Telephone: (317) 636-6481
                                                              ltoops@cohenandmalad.com
                               10/2/2020
                                                              Attorneys for Plaintiffs
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE

                                                                                                         2
